Opinion by

Graves, J.
Seely brought ejectment, and in his declaration describes the premises as “ the following real estate or premises situated in the city of Port Huron, county of St. Clair, and being known and described as the undivided eighth *54part of the lower West Brook farm, (so called), in section 15, town 6 north, range 17 east, lately conveyed by Frederick H. Vandenburgh, trustee; to said Howard by deed dated April 15 1870, and recorded in liber 30, page 201, of deeds, in the office of the Register of. Deeds for said county.” Howard demurred to the declaration, and the Court awarded judgment in his favor. Seely, now asks a review of this judgment. The main grounds of the demurrer are those which raise the question whether the premises are described with sufficient certainty.
Held, That the description was sufficiently precise without reference to the Vandenburgh deed. The county and city are given, with the name of the tract of land, and it is clearly dis' tinguished 'from all other pieces of land. Writers and the authorities bold this description sufficient. Inasmuch as the description was held sufficient, the reference to the Vandenburgh deed was deemed immaterial in this relation.
Judgment reversed and a new trial ordered.